Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 1 of 37 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA


 ASHLEY ALLEN, individually and on behalf of
 all others similarly situated,

                                Plaintiff,

 v.                                                     Case No. _________________

 JACKSONVILLE UNIVERSITY,                                      JURY TRIAL DEMANDED

                                Defendant.

                                CLASS ACTION COMPLAINT

       Plaintiff Ashley Allen (“Plaintiff”), by and through undersigned counsel, brings this action

against Defendant Jacksonville University (“Defendant” or the “University”) on behalf of herself

and all others similarly situated, and makes the following allegations based upon information,

attorney investigation and belief, and upon Plaintiff’s own knowledge:

                                PRELIMINARY STATEMENT

       1.      Plaintiff brings this case as a result of Defendant’s decision not to issue appropriate

refunds for the Spring 2020 semester after canceling in-person classes and changing all classes to

an online/remote format, closing most campus buildings, and requiring all students who could

leave campus to leave as a result of the Novel Coronavirus Disease (“COVID-19”).

       2.      This decision deprived Plaintiff and the other members of the Classes from

recognizing the benefits of on-campus enrollment, access to campus facilities, student activities,

and other benefits and services in exchange for which they had already paid fees and tuition.

       3.      Defendant has either refused to provide reimbursement for the tuition, fees and

other costs that Defendant failed to provide during the Spring 2020 semester, or has provided

inadequate and/or arbitrary reimbursement that does not fully compensate Plaintiff and members



                                                 1
    Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 2 of 37 PageID 2




of the Classes for their loss.

          4.    This action seeks refunds of the amount Plaintiff and other members of the Classes

are owed on a pro-rata basis, together with other damages as pled herein.

                                             PARTIES

          1.    Plaintiff Ashley Allen is an individual and a resident and citizen the State of

California, and was a student enrolled at Defendant Jacksonville University during the Spring 2020

term.

          2.    Jacksonville University is an institution of higher learning located in Jacksonville,

Florida.

          3.    Upon information and belief, Defendant has an estimated endowment of

approximately $44.7 million in 2018 1 and 4,164 students enrolled during the 2019-2020 academic

year. 2

          4.    Moreover, Defendant reportedly was allocated more than $2.2 million of federal

stimulus funds under the CARES Act. 3 The CARES Act directs that institutions must use at least

half of the funds they receive to provide emergency financial aid grants to students for expenses

related to the disruption of campus operations due to COVID-19.

                                 JURISDICTION AND VENUE

          5.    This Court has jurisdiction over this action pursuant to the Class Action Fairness



1
        “Jacksonville University,” U.S. News & World Report, available at
https://www.usnews.com/best-colleges/jacksonville-university-1495 (last accessed Aug. 17
2020).
2
        “Fast Facts,” Jacksonville University, available at https://www.ju.edu/about/fast-facts.php
(last accessed Aug. 17 2020).
3
        “CARES         Act,”         Jacksonville         Univeristy,       availavable           at
https://www.ju.edu/financialservices/cares-act.php (last accessed Aug. 17, 2020).


                                                  2
    Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 3 of 37 PageID 3




Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse citizenship

from one Defendant, there are more than 100 Class members, and the aggregate amount in

controversy exceeds $5 million, exclusive of interest and costs.

         6.    This Court has personal jurisdiction over Defendant because Defendant conducts

business in Jacksonville, Florida and has sufficient minimum contacts with Jacksonville, Florida.

         7.    Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims occurred in this District.

                                    BACKGROUND FACTS

         8.    Plaintiff was enrolled as a full-time student for the Spring 2020 academic semester

at Defendant’s institution.

         9.     As a precondition for enrollment, Plaintiff was required to and did pay substantial

tuition for the Spring 2020 semester either out of pocket or by utilizing student loan financing, as

did all members of the putative Tuition Class (defined below).

         10.   There are hundreds, if not thousands, of institutions of higher learning in this

country.

         11.   Some institutions of higher learning provide curriculum and instruction that are

offered on a remote basis through online programming which do not provide for physical

attendance by the students.

         12.   Defendant’s institution offers both in-person, hands-on programs, and fully online

distance-learning programs, which it markets and prices as separate and distinct products. In fact,

Defendant only formally offers one online program in nursing. 4




4
        “Online     RN        BSN,”       Jacksonville      University,     available             at
https://www.ju.edu/nursing/undergraduate/online-rn-bsn.php (Last accessed Aug. 17, 2020).


                                                  3
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 4 of 37 PageID 4




       13.     Plaintiff and members of the proposed Tuition Class did not choose to attend

another institution of higher learning, or to seek an online degree, but instead chose to attend

Defendant’s institution and specifically chose the on-campus program and enrolled on that basis.

       14.     Defendant has recognized and admitted the inherent difference between its in-

person and online products, and markets them separately throughout its website and other

publications and circulars, including its academic catalogs.

       15.     Accordingly, when students pay tuition in exchange for enrollment in the on-

campus program, such students expect to receive, and Defendant has promised to provide, benefits

and services above and beyond basic academic instruction, which include but are not limited to:

               •   Face-to-face interaction with professors, mentors, and peers;

               •   Access to facilities such as computer labs, study rooms, laboratories, libraries,

                   etc.;

               •   Student governance and student unions;

               •   Extra-curricular activities, groups, intramurals, etc.;

               •   Student art, cultures, and other activities;

               •   Exposure to community members of diverse backgrounds, cultures, and schools

                   of thought;

               •   Social development and independence;

               •   Hands-on learning and experimentation; and

               •   Networking and mentorship opportunities.

       16.     Plaintiff’s education was changed from in-person, hands-on learning to online

instruction during the Spring 2020 term.

       17.     Nonetheless, “[e]ach of Jacksonville University’s 219 full-time professors is




                                                  4
    Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 5 of 37 PageID 5




committed to classroom teaching.” 5 In fact, upon information and belief, Defendant offered only

one undergraduate program online before the COVID-19 pandemic – in nursing.

         18.   When classes were moved online, Plaintiff was forced from campus and deprived

of the benefit of the bargain for which she had paid, and in exchange for which Defendant had

accepted, tuition as set forth more fully above.

         19.   In addition to tuition, Defendant charges certain mandatory fees for undergraduates,

including but not limited to a:

               •   Student Success Fee;

               •   Student Wellness Fee;

               •   Book Bundle Fee;

               •   Student Health Insurance Fee;

               •   Meal Plan; and

               •   Residence Hall Fee. 6

         20.   Plaintiff was required to and did pay all mandatory fees associated with her Spring

2020 enrollment.

         21.   In addition to the broad-based mandatory fees described above, Defendant charges

a myriad of other program or course specific fees, including but not limited to:

               •   Admissions deposit;

               •   Residince Hall Room reservation;


5
         “University       Profile,”    Jacksonville    University,”     available               at
http://ju.smartcatalogiq.com/en/2019-2020/2019-2020-Academic-Catalog/University-Profile
(last accessed Aug. 17, 2020).
6
        “Undergraduate Tuition and Costs,” Jacksonville University, available at
https://www.ju.edu/financialservices/tuition/undergraduate.php (last accessed Aug. 17, 2020).



                                                   5
    Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 6 of 37 PageID 6




                •   Residence Hall Damage Deposit;

                •   Orientation Fee;

                •   Online Orientation Fee;

                •   Applied Music Fees;

                •   Flight Training Fees;

                •   Payment Plan Fee;

                •   Post Office Box Replacement Fee;

                •   Lock & Kee Fee;

                •   Athletic Equipment Replacement Fee;

                •   Library Fines;

                •   J-Bike Lock Fee;

                •   Online Alcohol Course Fee;

                •   Parking Fines; and

                •   Lost ID Fee. 7

         22.    As a result of the actions and announcements of Defendant during the Spring 2020

term, Plaintiff and members of the Fees Class (defined below) no longer had the benefit of the

services for which these fees were paid. For example, student events and activities were cancelled,

student organizations were no longer operational, and students who moved home no longer had

the need for or access to the various health facilities.

         23.    At Defendant’s request and direction, certain Plaintiff and members of the Classes

moved out of on-campus housing and lost access to any campus facilities and services thereon

throughout the remainder of the Spring 2020 term.


7
         Id.


                                                   6
    Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 7 of 37 PageID 7




         24.    For example, Plaintiff moved out of on-campus housing on or before March 9, 2020

and was unable to return to campus for the remainder of the Spring 2020 term, and had no access

to any campus facilities or services from that date.

                                   FACTUAL ALLEGATIONS

         25.    Upon information and belief, Defendant’s Spring term began with the first day of

classes on or about January 6, 2020. 8

         26.    Upon information and belief, Defendant’s Spring term was scheduled to conclude

with the last day of examinations on or about April 24, 2020 and commencement ceremonies on

April 25, 2020. 9

         27.    Accordingly, Defendant’s Spring semester was scheduled and contracted to consist

of approximately 109 days.

         28.    However, as a result of the COVID-19 pandemic, Defendant announced on March

11, 2020 it was moving to a completely online format beginning March 16, 2020 that would last

until April 3, 2020. 10

         29.    On March 17, 2020 Defendant announced it would be continuing online instruction

for the remainder of the semester. 11

         30.    In this same communication, Defendant “strongly encouraged” students to move

out of their residence halls. 12


8
        Jacksonville University, “2019-2020 Academic Catalog,” at 14 available at
https://www.ju.edu/academics/docs/2019-20_Academic_Catalog.pdf (last accessed Aug. 17,
2020).
9
         Id.

10
   https://www.facebook.com/jacksonvilleuniversity/posts/2856903477733238?_tn_=K-R.
11
   https://www.facebook.com/jacksonvilleuniversity/posts/2870034393086833?_tn_=K-R.
12
   Id.



                                                 7
 Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 8 of 37 PageID 8




           31.   Also, on March 17, 2020, Defendant began to close on-campus student facilities

such as libraries and other buildings and non-essential offices. 13

           32.   Based on the dates set forth above, upon information and belief, Defendant’s move

to online classes and constructive eviction of students on March 17, 2020 deprived Plaintiff and

other members of the Classes from access to campus facilities and in-person instruction for

approximately 36% of the semester for which they had contracted.

           33.   Although Defendant continued to offer some level of academic instruction via

online classes, Plaintiff and members of the proposed Tuition Class were deprived of the benefits

of on-campus enrollment for which they paid as set forth more fully above.

           34.   These realities notwithstanding, Defendant has refused and continues to refuse to

offer any refund whatsoever with respect to the tuition that has already been paid.

           35.   Likewise, Plaintiff and members of the proposed Fees Class were deprived of

utilizing services for which they have already paid, such as access to campus facilities, student

activities, health services and other opportunities.

           36.   Defendant has announced that it will be issuing full pro-rata refunds for room and

board fees. Accordingly, this action does not seek to certify an On-Campus Housing Class or Meals

Class for the recovery of those funds. However, Plaintiff reserves the right to amend these

allegations should Defendant fail or refuse to issue these refunds as promised.

                                CLASS ACTION ALLEGATIONS

           37.   Plaintiff incorporates by reference paragraphs 1 through 36 as though fully set forth

herein.




13
     Id.



                                                   8
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 9 of 37 PageID 9




        38.     Plaintiff brings this action on behalf of herself and as a class action, pursuant to the

provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following Classes:

                The Tuition Class:

                All people who paid tuition for or on behalf of students enrolled in
                classes at the University for the Spring 2020 semester but were
                denied live, in-person instruction and forced to use online distance
                learning platforms for the latter portion of that semester.

                The Fees Class:

                All people who paid fees for or on behalf of students enrolled in
                classes at the University for the Spring 2020 semester.

                The Room and Board Class:

                All people who paid the costs of room and/or board for or on behalf
                of students enrolled in classes at the University for the Spring 2020
                semester who moved out of their on-campus housing and/or could
                not access on-campus dining prior to the completion of the semester
                because of Defendant's policies and announcements related to
                COVID-19, and who were not refunded accordingly for their full
                pro-rata losses.

        39.     Excluded from the Classes are Defendant Jacksonville University, and any of its

respective members, affiliates, parents, subsidiaries, officers, directors, employees, successors, or

assigns; and the judicial officers, and their immediate family members, and Court staff assigned

to this case. Plaintiff reserves the right to modify or amend the Class definitions, as appropriate,

during the course of this litigation.

        40.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of her claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

        41.     This action has been brought and may be properly maintained on behalf of the

Classes proposed herein under Federal Rule of Civil Procedure 23.




                                                   9
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 10 of 37 PageID 10




                               Numerosity: Fed. R. Civ. P. 23(a)(1)

       42.     The members of the Classes are so numerous and geographically dispersed that

individual joinder of all members is impracticable. Plaintiff is informed and believes that there

are thousands of members of the Classes, the precise number being unknown to Plaintiff, but such

number being ascertainable from Defendant’s records. Members of the Classes may be notified of

the pendency of this action by recognized, Court-approved notice dissemination methods, which

may include U.S. mail, electronic mail, internet postings, and/or published notice.

                     Commonality and Predominance: Fed. R. Civ. P. 23(a)(2)

       43.     This action involves common questions of law and fact, which predominate over

any questions affecting individual members of the Classes, including, without limitation:

               (a)      Whether Defendant engaged in the conduct alleged herein;

               (b)      Whether there is a difference in value between enrollment in an online

                        distance learning program and enrollment in a live, on-campus instructional

                        program;

               (c)      Whether Defendant breached its contracts with Plaintiff and the other

                        members of the Tuition Class by retaining the portion of their tuition

                        representing the difference between the value of online distance learning

                        and on-campus, in-person enrollment;

               (d)      Whether Defendant was unjustly enriched by retaining tuition payments of

                        Plaintiff and the Tuition Class representing the difference between the value

                        of online distance learning and on-campus, in-person enrollment;

               (e)      Whether Defendant breached its contracts with Plaintiff and the other

                        members of the Fees Class by retaining fees without providing the services,




                                                 10
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 11 of 37 PageID 11




                 benefits and/or programs the fees were contracted to cover;

           (f)   Whether Defendant was unjustly enriched by retaining fees of Plaintiff and

                 the other members of the Fees Class without providing the services, benefits

                 and/or programs the fees were intended to cover;

           (g)   Whether Defendant breached its contracts with Plaintiff and the other

                 members of the Room and Board Class by retaining costs for housing and

                 food without providing those products and services for which the costs were

                 paid;

           (h)   Whether Defendant was unjustly enriched by retaining room and board

                 costs of Plaintiff and the other members of the Room and Board Class

                 without providing the products and services for which the costs were paid;

           (i)   Whether Defendant violated the “Florida Deceptive and Unfair Trade

                 Practices Act,” ss. 501.201, et seq., Fla. Stat., as to Plaintiff and the other

                 members of the Tuition Class;

           (j)   Whether Defendant violated the “Florida Deceptive and Unfair Trade

                 Practices Act,” ss. 501.201, et seq., Fla. Stat., as to Plaintiff and the other

                 members of the Fees Class;

           (k)   Whether Defendant violated the “Florida Deceptive and Unfair Trade

                 Practices Act,” ss. 501.201, et seq., Fla. Stat., as to Plaintiff and the other

                 members of the Room and Board Class;

           (l)   Whether certification of any or all of the classes proposed herein is

                 appropriate under Fed. R. Civ. P. 23;

           (m)   Whether Class members are entitled to declaratory, equitable, or injunctive




                                           11
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 12 of 37 PageID 12




                       relief, and/or other relief; and

               (n)     The amount and nature of relief to be awarded to Plaintiff and the other

                       members of the Classes.

                                Typicality: Fed. R. Civ. P. 23(a)(3)

       44.     Plaintiff’s claims are typical of the claims of other members of the Classes because,

among other things, all such members were similarly situated and were comparably injured

through Defendant’s wrongful conduct as set forth herein.

                                Adequacy: Fed. R. Civ. P. 23(a)(4)

       45.     Plaintiff is an adequate representative of the Classes because her interests do not

conflict with the interests of other members of the Classes she seeks to represent. Plaintiff has

retained counsel competent and experienced in complex litigation, and Plaintiff intends to

prosecute the action vigorously. The interests of the Classes will be fairly and adequately protected

by Plaintiff and her counsel.

                                Superiority: Fed. R. Civ. P. 23(b)(3)

       46.     A class action is superior to any other available means for the fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other financial detriment suffered by Plaintiff

and other members of the Classes are relatively small compared to the burden and expense that

would be required to individually litigate their claims against Defendant, so it would be

impracticable for members of the Classes to individually seek redress for Defendant’s wrongful

conduct.

       47.     Even if members of the Classes could afford individual litigation, the Court system

likely could not. Individualized litigation creates a potential for inconsistent or contradictory




                                                  12
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 13 of 37 PageID 13




judgments and increases the delay and expense to all parties and the court system. By contrast, the

class action device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, comprehensive supervision by a single court, and finality of the

litigation.

                     Certification of Specific Issues: Fed. R. Civ. P. 23(c)(4)

         48.   To the extent that any described Class herein does not meet the requirements of

Rules 23(b)(2) or (b)(3), Plaintiff seeks the certification of issues that will drive the litigation

toward resolution.

                  Declaratory and Injunctive Relief: Fed. R. Civ. P. 23(b)(2)

         49.   Defendant has acted or refused to act on grounds generally applicable to Plaintiff

and the other members of the Classes, thereby making appropriate final injunctive relief and

declaratory relief, as described herein, with respect to the members of the Classes as a whole.

                       FOR A FIRST COLLECTIVE CAUSE OF ACTION
                                     BREACH OF CONTRACT
                        (Plaintiff and Other Members of the Tuition Class)

         50.   Plaintiff incorporates by reference all the allegations in paragraphs 1 through 49 as

though fully set forth herein.

         51.   Plaintiff brings this count on behalf of herself and other members of the Tuition

Class.

         52.   Plaintiff and the other members of the Tuition Class entered into contracts with

Defendant which provided that Plaintiff and other members of the Tuition Class would pay tuition

for or on behalf of students and, in exchange, Defendant would enroll such students and admit

them to campus; granting them the full rights and privileges of student status, including but not

limited to access to campus facilities, access to campus activities, and live, in-person instruction




                                                13
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 14 of 37 PageID 14




in a physical classroom.

          53.     The rights and privileges of student status that comprise the contractual terms are

set forth by Defendant through its website, academic catalogs, student handbooks, correspondence,

marketing materials and other circulars, bulletins, and publications.

          54.     These rights and privileges form the basis of the bargain on which prospective

students agree to accept Defendant’s offer of enrollment in exchange for the payment of tuition

and fees.

          55.     One such right is the ability to be physically present on campus, and fully enjoy the

facilities, services, and opportunities provided thereon, including the campus’ location and

surrounding opportunities within Jacksonville.

          56.     In fact, such right to be physically on campus is required by Defendant for their

first three years. 14

          Living on campus is such an integral part of the Jacksonville

          University experience that we have a three-year residency

          requirement.

          57.     Defendant does not deny that the physical location of its campus is a main benefit

of enrollment that attracts many students to the University.

          58.     Indeed, Defendant’s connection to its location is indelibly enshrined in its official

name, “Jacksonville University.”

          59.     Likewise, Defendant’s connection to to the region is acknowledged in the



14
     https://www.ju.edu/residentiallife/campusliving/.


                                                   14
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 15 of 37 PageID 15




University Mission Statement, which states “As the oldest and largest private four-year university

in northern Florida and southern Georgia, the University seeks to comprehensively serve an

ethnically and geographically diverse, largely undergraduate student body in cutting-edge

baccalaureate, master, doctorate, and professional certification programs.” 15

       60.     Defendant’s website and recruitment brochures are the primary means through

which Defendant targets prospective new students and attempts to influence such students to apply

for enrollment at the University as opposed to other institutions of higher learning.

       61.     Through these publications, Defendant markets to and enrolls students in two

separate and distinct products.

       62.     Defendant specifically markets certain classes and degree programs as being

offered on a fully online basis.

       63.     Defendant’s publications with respect to non-online classes are full of references to

the on-campus experience, including numerous references to student activities; campus amenities;

class size and student/teacher ratios; campus diversity, campus location, and the like.

       64.     When prospective students enter the Defendant’s home page, for instance, they are

greeted with the following:

               Why Jacksonville? Our beautiful waterfront campus provides a
               nurturing environment and a highly customized education for every
               student. 16

               For more than 80 years, Jacksonville University has offered active,
               hands-on undergraduate academics that encourage exploration and
               ingenuity. From aviation to kinesiology, biology to business, marine


15
        Jacksonville University, “2019-2020 Academic Catalog,” at 17, available at
https://www.ju.edu/academics/docs/2019-20_Academic_Catalog.pdf (last accessed Aug. 17,
2020).
16
        “Home,” Jacksonville University, available at https://www.ju.edu/ (last accessed Aug. 17,
2020).



                                                15
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 16 of 37 PageID 16




              science to dance, you’ll encounter challenging new concepts and
              generate exciting ideas both in and out of the classroom. 17

       65.    When prospective students enter Defendant’s “About” page, they are told:

              Jacksonville University is located in a beautiful riverfront setting in
              suburban Jacksonville, across the St. Johns River from downtown
              and just minutes from the Atlantic Ocean. The 240-acre campus
              includes a half-mile of riverfront, oak-lined paths, and a mix of
              historic and new campus buildings. 18

              The University's residential campus is home to a great variety of
              social, cultural, Greek, religious, performance and service
              organizations. The Kinne University Center and the new Davis
              Student Commons provide an array of facilities for students to enjoy
              campus life. Students live in residence halls and on-campus
              apartments. 19

              Jacksonville University has 21 Division I athletic teams. Nearly 1 in
              4 JU students compete in an intercollegiate varsity sport. The
              athletic facilities include a ballpark overlooking the river, new tennis
              and softball complexes, plus a football, soccer, and track & field
              complex. 20

       66.    Defendant also touts the size and location of “[t]he Carl S. Swisher Library[,] a

three-story, 52,000 square foot facility overlooking the St. Johns River and centrally located on

the academic part of campus.” 21




17
       Id.
18
        “About    Jacksonville   University,”     Jacksonville    University,        available   at
https://www.ju.edu/about/index.php (last accessed Aug. 17, 2020).
19
        Id.
20
       Id.
21
        “Carl    S.    Swisher     Library,”    Jacksonville   University,  available   at
https://www.ju.edu/library/index.php (last accessed Aug. 17, 2020); see also, Jacksonville
University,     “2019-2020        Academic      Catalog,”    at     22,    available    at
https://www.ju.edu/academics/docs/2019-20_Academic_Catalog.pdf (last accessed Aug. 17,
2020).



                                                16
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 17 of 37 PageID 17




       67.       Defendant’s “Admissions” page similarly boast its location, “Nestled across the

waterway from downtown Jacksonville, you’ll find Jacksonville University a caring, tight-knit,

and student-centered campus where you’ll never get lost in the crowd—and where even the

president knows you by name. Take the plunge and find your pod in our vibrant and diverse

community.” 22

       68.       Further information aboiut Defendant’s on-campus offerings can be found in the

“Academic Catalog,” for instance:

                 •   Alexander Brest Dance Studio; 23

                 •   Art Research Cenrters; 24

                 •   Bartlett Kinne University Center; 25

                 •   Davis College of Business Building; 26

                 •   Davis Student Commons; 27

                 •   Founders and University Counsil Buildings; 28



22
        “Office    of     Admisssions,”       Jacksonville    University,       available     at
https://www.ju.edu/admissions/index.php (last accessed Aug. 17, 2020).
23
     Jacksonville University, “2019-2020 Academic Catalog,” at 21, available at
https://www.ju.edu/academics/docs/2019-20_Academic_Catalog.pdf (last accessed Aug. 17,
2020).
24
       Id.
25
        Id.
26
     Jacksonville University, “2019-2020 Academic Catalog,” at 22, available at
https://www.ju.edu/academics/docs/2019-20_Academic_Catalog.pdf (last accessed Aug. 17,
2020).
27
       Id.
28
       Id.



                                                  17
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 18 of 37 PageID 18




              •     Jacksonville University Downtown; 29

              •     J. Henry Gooding Building; 30

              •     Brooks Rehabilitation College of Healthcare Sciences; 31

              •     Marine Science Research Institute; 32

              •     Merritt C. Penticoff Science Building; 33

              •     Nelms and Swisher Science Buildings; 34

              •     Phillips Fine Arts Building and Alexander Brest Gallery; 35

              •     Recreation Facilities; 36

              •     Reid Medical Science Center; 37

              •     The River House; 38

              •     Student Residence Halls; 39



29
      Id., at 23.
30
      Id.
31
      Id.
32
      Id.
33
      Id., at 24.
34
      Id.
35
      Id.
36
      Id.
37
      Id.
38
      Id.
39
      Id.



                                                  18
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 19 of 37 PageID 19




               •     Swisher Theatre; 40

               •     Terry Concert Hall;, and 41

               •     Tillie K. Fowler NROTC Building.42

       69.     Defendant also goes to great length to highlight its location in Jacksonville and

Northeast Florida:

               Metropolitan Jacksonville is northeast Florida’s financial,
               commercial, industrial, and transportation center, as well as home to
               nearly one million people. In addition to a moderate winter and
               summer climate, Jacksonville offers many advantages to JU students.
               As a result of its dominant business orientation, Jacksonville offers a
               multitude of internship and work opportunities. JU is fortunate to
               have internship arrangements with many of the city’s leading
               business and industrial organizations.
               In terms of cultural, entertainment, and recreational offerings, the city
               is home to the Jacksonville Symphony Orchestra (JSO), one of the
               oldest permanent symphony orchestras in the state, as well as the
               Florida Ballet and Theatre Jacksonville. A variety of national and
               internationally reknown entertainment can be found at the Florida
               Times-Union Center for the Performing Arts, the Florida Theater,
               and the Veteran’s Memorial Coliseum. For art lovers, the Museum
               of Contemporary Art Jacksonville (MOCA), the Cummer Museum
               of Art and Gardens, the Museum of Science and History and the
               weekend Riverside Art Market offer a variety of attractions and
               exhibits.
               Outdoor activities can be found at such places as the Jacksonville
               Zoological Garden as well as the hundreds of parks through out the
               city. Jacksonville is home for the NFL’s Jacksonville Jaguars, and
               the Jacksonville Jumbo Shrimp minor league baseball team. It was
               also home to the NFL’s 2005 Super Bowl. Beautiful and sunny
               Atlantic Ocean beaches are just minutes from campus. The city also
               offers a myriad of golf courses and tennis facilities, as well as major
               PGA and ATP tournaments. Fishing, both fresh and saltwater, and
               water sport opportunities abound. Popular river walks on the south


40
       Id.
41
       Id., at 25.
42
       Id.


                                                   19
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 20 of 37 PageID 20




               and north banks of the St. Johns River in downtown Jacksonville
               attract residents and visitors alike.
               Historical sites within an hour’s drive of the JU campus mirror
               Florida’s colonial heritage. The nation’s oldest city, St. Augustine, is
               40 miles south, and its imposing Castillo de San Marcos is a reminder
               of Florida’s history under Spanish rule. Fort Clinch, near Fernandina
               Beach, is a Civil War-era military fortress built to defend the seaward
               approach to Cumberland Sound. The Fort Caroline Memorial, only
               moments north of the campus, is the remnant of an ill-fated French
               Huguenot settlement. 43
       70.     Defendant’s “Campus Life” page also explains the value of its on-campus

offerings:

               College isn’t just about class, and you’re way more than just your
               academic interests. Campus life at JU reflects the many passions of
               our students with long-standing traditions, year-round events,
               fraternities, sororities, every kind of club you can think of, and 17
               Division I NCAA teams. It’s through these diverse activities—in
               addition to our stellar classes—that you’ll build community, make
               friends, and construct a dynamic future that feels true to all that you
               are. 44

       71.     Defendant also promises an “Experiential Learning” program:

               Where were you when you learned the greatest lessons of your life?
               We believe classroom learning is most effective when enhanced by
               doing. JU’s Experiential Learning program ensures all students
               participate in research, study abroad, internships, or service, and
               Jacksonville is the ideal home base from which to explore these real-
               world options. So by the time you graduate you’ll have the skills—
               not to mention the resume—to pursue your dream career. 45

       72.     Upon information and belief, there were no references or disclaimers in any of

Defendant’s websites, circulars, bulletins, publications, brochures, or other advertisements prior


43
        Id., at 25.
44
        “Campus        Life,”        Jucksonville        University,             available      at
https://www.ju.edu/campuslife/index.php (last accessed Aug. 17, 2020).
45
        “Academics,”          Jacksonville          University,                available        at
https://www.ju.edu/academics/index.php (last accessed Aug. 17, 2020).



                                                 20
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 21 of 37 PageID 21




to January 10, 2020, that even referenced the possibility of in-person classes being changed to fully

online classes at Defendant’s discretion or for any other reason whatsoever after the start of a given

term. 46

           73.   In fact, it is clear that, prior to the COVID-19 interruption, Defendant had no plans

whatsoever to offer its in-person classes via an online delivery model.

           74.   Those prospective students who were interested in enrolling at the University after

consuming the marketing materials described above were invited to complete applications, and

some were selected for and offered admission.

           75.   When a student is offered admission to the University, that student receives a

number of further communications and has a number of additional interactions with Defendant.

           76.   Upon information and belief, the student will receive an official offer letter with

additional information and instructions how to accept the offer. .

           77.   Upon information and belief, when students officially accept their offers, they are

flooded with a number of other communications from the school.

           78.   Before the start of their first semester, students are required to attend a mandatory

new student orientation program on-campus.

           79.   Upon information and belief, students attending orientation receive additional

documents and information about the University.

           80.   Once students make it through orientation [and for returning students], it comes

time to register for classes. This is another area where Defendant specifically emphasizes the

distinction between its in-person and online class offerings through the academic catalogs and




46
       January 10, 2020 is the approximate date that students were permitted to withdraw from
the University for the Spring 2020 term and receive a full tuition refund.


                                                  21
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 22 of 37 PageID 22




course listings on the website. In fact, before the COVID-19 pandemic, it appears Defendant only

formally offered only one fully online program to undergraduates -- in nursing.

       81.     According to Defendant’s 2019-2020 Academic Catalog, “a semester or credit hour

represents the successful completion of a minimum of one 1-hour session of classroom instruction

per week for a semester of not less than fifteen weeks.” 47

       82.     The course catalog further specifies: 48

               “In order to compensate for the loss of contact hours, courses may either
               hold longer class times than the regular academic schedule, or add a
               component of course to equalize the workload with a traditional semester
               course. Courses taught in an non-traditional medium or with fewer than
               standard classroom hours must achieve the same learning outcomes as
               traditional class meeting for a standard 15-week semester.”

       83.     Each of Defendant’s academic programs is listed separately on the University’s

student financial services website with the specific tuition and fees charged for the specific

program. 49

       84.     Each online program is specifically delineated as such, with the in-person programs

not so delineated.

       85.     When students log on to the registration portal to select their in-person classes, each

class is listed not only by description, but also by meeting time and physical classroom location.

       86.     Upon registration, students in many of Defendant’s on-campus schools and

programs were subject to strict personal attendance requirements as set forth in various




47
   Ju.smartcatalogiq.com/2019-2020/2019-2020-Academic-Catalog/Academic-
Information/Semester-Credit-Hours.
48
   Ju.smartcatalogiq.com/2019-2020/2019-2020-Academic-Catalog/Academic-
Information/Semester-Credit-Hours.
49
        See,       e.g.,     “Student         Financial        Services,”       available          at
https://www.ju.edu/financialservices/tuition/undergraduate.php;
https://www.ju.edu/financialservices/tuition/adult.php (last accessed Aug. 17, 2020).


                                                 22
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 23 of 37 PageID 23




departmental policies and handbooks, evidencing Defendant’s requirement and the student’s

acceptance of the requirement that such students physically attend such classes on campus. 50

       87.      That Defendant offered to provide, and members of the Tuition Class expected to

receive, instruction on the physical campus is further evidenced by the parties’ prior course of

conduct.

       88.      Those classes for which students expected to receive in-person instruction began

the Spring 2020 semester by offering in-person instruction.

       89.      Each day for the weeks and months leading up to March 16, 2020, students attended

physical classrooms to receive in-person instruction, and Defendant provided such in-person

instruction.

       90.      Likewise, upon information and belief, most students were provided with syllabi

and other documents that referenced class meeting schedules, locations, and physical attendance

requirements.

       91.      Each day for the weeks and months prior to announced closures, students had

access to the full campus.

       92.      Accordingly, it is clear that Defendant offered to provide live, in-person education,

together with a full on-campus experience and that members of the Tuition Class accepted that

offer by paying tuition and attending classes during the beginning of the Spring 2020 semester.

       93.      Based on this mutual assent, Plaintiff and other members of the Tuition Class

fulfilled their end of the bargain when they paid tuition for the Spring 2020 semester, either by

paying out of pocket or by using student loan financing, or otherwise.



50
        See, e.g., Jacksonville University, “2019-2020 Academic Catalog,” at 115, available at
https://www.ju.edu/academics/docs/2019-20_Academic_Catalog.pdf (last accessed Aug. 17,
2020).


                                                 23
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 24 of 37 PageID 24




       94.     However, the University breached the contract with Plaintiff and other members of

the Tuition Class by moving all classes for the Spring 2020 semester to online distance learning

platforms, and restricting the on-campus experience without reducing or refunding tuition

accordingly.

       95.     This cause of action does not seek to allege “academic malpractice.”

       96.     Rather, it is clear from the facts and circumstances that Defendant offered two

separate and distinct products, one being live, in-person, on-campus education, with its featured

ancillary and related services, and the other being online distance education.

       97.     Plaintiff and members of the Tuition Class accepted Defendant’s offer for live in-

person on-campus education and paid valuable consideration in exchange.

       98.     However, after accepting such consideration from Plaintiff and other members of

the Tuition Class, Defendant provided a materially different product, which deprived Plaintiff and

other members of the Tuition Class of the benefit of the bargain for which they had already paid.

       99.     Defendant retained tuition monies paid by Plaintiff and other members of the

Tuition Class, without providing them the full benefit of their bargain.

       100.    Plaintiff and other members of the Tuition Class have suffered damage as a direct

and proximate result of Defendant’s breach amounting to the difference in the fair market value of

the services and access for which they contracted, and the services and access which they actually

received.

       101.    As a direct and proximate result of Defendant’s breach, Plaintiff and other members

of the Tuition Class are legally and equitably entitled to damages, to be decided by the trier of fact

in this action, to include disgorgement of the difference between the fair market value of the online

learning provided versus the fair market value of the live, in-person instruction in a physical




                                                 24
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 25 of 37 PageID 25




classroom on a physical campus with all the attendant benefits for which they contracted.

                    FOR A SECOND COLLECTIVE CAUSE OF ACTION
                                   UNJUST ENRICHMENT
                      (Plaintiff and Other Members of the Tuition Class)

         102.   Plaintiff incorporates by reference all the allegations in paragraphs 1 through 101

as though fully set forth herein.

         103.   Plaintiff brings this count on behalf of herself and other members of the Tuition

Class.

         104.   This claim is pled in the alternative to, and to the extent it is determined a contract

does not exist or otherwise apply, the contract-based claim set forth in the First Cause of Action

above.

         105.   Plaintiff and other members of the Tuition Class paid substantial tuition for live,

in-person instruction in physical classrooms on a physical campus with all the attendant benefits.

         106.   Plaintiff and other members of the Tuition Class conferred a benefit on Defendant

when they paid this tuition.

         107.   Defendant has realized this benefit by accepting such payment.

         108.   However, Plaintiff and other members of the Tuition Class did not receive the full

benefit of their bargain.

         109.   Instead, Plaintiff and other members of the Tuition Class conferred this benefit on

Defendant in expectation of receiving one product, i.e., live in-person instruction in a physical

classroom along with the on-campus experience of campus life as described more fully above, but

they were provided with a materially different product carrying a different fair market value, i.e.,

online instruction devoid of the on-campus experience, access, and services.

         110.   Defendant has retained this benefit, even though Defendant has failed to provide




                                                  25
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 26 of 37 PageID 26




the services for which the tuition was collected, making Defendant’s retention unjust under the

circumstances.

       111.      As a result of closing campus and moving classes online, Defendant saved

significant sums of money in the way of reduced utility costs, reduced maintenance and staffing

requirements, reduced or eliminated hours for hourly employees, reduced or eliminated hours for

paid work study students, and otherwise.

       112.      Simply put, it is significantly cheaper to operate a remote, on-line campus than a

fully open physical campus. But even if it was not, it is not the product that students were offered

and not the product the students expected to receive.

       113.      Equity and good conscience require that the University return a portion of the

monies paid in tuition to Plaintiff and other members of the Tuition Class.

       114.      This is particularly true where, as here, Defendant is supported by a $44.7 million

endowment, while its students on information and belief, do not have access to such immense

financial resources, and further where, on information and belief, a substantial portion of its

students have incurred substantial debt to finance an educational experience that they did not

receive.

       115.      At the same time, Defendant received significant aid from the federal government,

of which Defendant has indicated that it intends to retain roughly $1.1 million for itself, as opposed

to passing it along to students.

       116.      This cause of action does not seek to allege “academic malpractice.”

       117.      Defendant should be required to disgorge this unjust enrichment to the extent that

Defendant has retained more than the fair market value for the product that Defendant was able to

provide.




                                                 26
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 27 of 37 PageID 27




                    FOR A THIRD COLLECTIVE CAUSE OF ACTION
                                 BREACH OF CONTRACT
                      (Plaintiff and Other Members of the Fees Class)

       118.    Plaintiff incorporates by reference all the allegations in paragraphs 1 through 117

as though fully set forth herein.

       119.    Plaintiff brings this count on behalf of herself and other members of the Fees Class.

       120.    In addition to tuition, Defendant charges a number of mandatory fees.

       121.    In its publications and, particularly on its website, Defendant specifically describes

the nature and purpose of each fee.

       122.    Some fees apply broadly to all or certain groups of students, while other fees are

program or course based.

       123.    Such fees are set forth not only in amount but also in description and purpose

through the various academic catalogs and on the website.

       124.    As such, it is axiomatic that the monies Plaintiff and other members of the Fees

Class paid towards these fees were intended by both the students and Defendant to cover the

services, access, benefits and programs for which the fees were described and billed.

       125.    As such, in accepting these terms and paying these fees, a contract was formed

between Plaintiff, including the Fees Class, and Defendant, which provided that Plaintiff and other

members of the Fees Class would pay these fees for or on behalf of themselves and, in exchange,

Defendant would provide or make available the services, access, benefits and/or programs related

to those fees, as promised.

       126.    It is undisputed that Defendant did not provide student activities, on-campus

printing facilities, access to recreational facilities, access to campus-based information technology

resources, access to the library or other facilities for a portion of the Spring 2020 semester.




                                                 27
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 28 of 37 PageID 28




       127.    Plaintiff and other members of the Fees Class fulfilled their end of the bargain when

they paid these fees for the Spring 2020 semester, either by paying out of pocket or by using student

loan financing, or otherwise.

       128.    However, Defendant breached the contract with Plaintiff and other members of the

Fees Class by moving all classes for the Spring 2020 semester to online distance learning

platforms, constructively evicting students from campus, closing most campus buildings and

facilities, and cancelling most student activities.

       129.    Although Defendant’s admissions serve as a starting point for the analysis and

support this cause of action, there are yet other fees that Defendant has refused and continues to

refuse to refund.

       130.    By retaining fees paid by Plaintiff and other members of the Fees Class, without

providing them the full benefit of their bargain, Defendant has failed to perform its contractual

obligations.

       131.    Plaintiff and other members of the Fees Class have suffered damage as a direct and

proximate result of Defendant’s breach, namely being deprived of the value of the services, access,

benefits and/or programs the fees were intended to cover.

       132.    As a direct and proximate result of Defendant’s breach, Plaintiff and other members

of the Fees Class are legally and equitably entitled to damages, to be decided by the trier of fact in

this action, to include disgorgement of the pro-rata amount of fees that were collected but for which

services were not provided.

                    FOR A FOURTH COLLECTIVE CAUSE OF ACTION
                                   UNJUST ENRICHMENT
                       (Plaintiff and Other Members of the Fees Class)

       133.    Plaintiff incorporate by reference all the allegations in paragraphs 1 through 132 as




                                                  28
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 29 of 37 PageID 29




though fully set forth herein.

         134.   Plaintiff bring this count on behalf of herself and other members of the Fees Class.

         135.   This claim is pled in the alternative to, and to the extent it is determined a contract

does not exist or otherwise apply, the contract-based claim set forth in the Third Cause of Action

above.

         136.   Defendant has received a benefit at the expense of Plaintiff and other members of

the Fees Class to which it is not entitled.

         137.   Plaintiff and other members of the Fees Class paid substantial student fees for on-

campus services, access, benefits and/or programs and did not receive the full benefit of the

bargain.

         138.   Plaintiff and other members of the Fees Class conferred this benefit on Defendant

when they paid the fees.

         139.   Defendant realized this benefit by accepting such payment.

         140.   Defendant has retained this benefit, even though Defendant has failed to provide

the services, access, benefits and/or programs for which the fees were collected, making

Defendant’s retention unjust under the circumstances.

         141.   Equity and good conscience require that Defendant return a portion of the monies

paid in fees to Plaintiff and other members of the Fees Class.

         142.   This is particularly true where, as here, Defendant is supported by a $44.7 million

endowment, while its students on information and belief, do not have access to such immense

financial resources, and further where, on information and belief, a substantial portion of its

students have incurred substantial debt to finance an educational experience that they did not

receive.




                                                  29
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 30 of 37 PageID 30




        143.    At the same time, Defendant received significant aid from the federal government,

of which Defendant has indicated that it intends to retain roughly $1.1 million for itself, as opposed

to passing it along to students.

        144.    Defendant should be required to disgorge this unjust enrichment to the extent that

Defendant has retained more than the fair market value for the product that Defendant was able to

provide.

                         FOR A FIFTH COLLECTIVE CAUSE OF ACTION
                                      BREACH OF CONTRACT
                     (Plaintiff and Other Members of the Room and Board Class)

        145.    Plaintiff incorporates by reference paragraphs 1 through 144 above as though fully

set forth herein.

        146.    Certain Plaintiff brings this count on behalf of herself and other members of the

Room and Board Class.

        147.    Certain Plaintiff and the other members of the Room and Board Class entered into

contracts with the University which provided that certain Plaintiff and other members of the Room

and Board Class would pay certain fees for or on behalf of students and, in exchange, the

University would provide on-campus housing and meals to those students.

        148.    As part of this contract, the University was to provide housing and meals for a

specified period of time, and students were to retain the right of quiet enjoyment in such housing

so long as they complied with the University’s student housing policies and procedures.

        149.    Certain Plaintiff and other members of the Room and Board Class fulfilled their

end of the bargain when they paid these fees for the Spring 2020 semester either out-of-pocket or

by using student loan financing, or otherwise.

        150.    The University breached the contract with Plaintiff and other members of the Room




                                                 30
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 31 of 37 PageID 31




and Board Class by moving all classes for the Spring 2020 semester to online distance learning

platforms, and requiring students to move out of on-campus housing facilities and cancelling the

offering of meals to students.

          151.   The University retained fees paid by certain Plaintiff and other members of the On-

Room and Board Class, without providing them the full benefit of their bargain.

          152.   Certain Plaintiff and other members of the Room and Board Class have suffered

damage as a direct and proximate result of Defendant’s breach, including but not limited to being

deprived of the value of the housing that the room fees were intended to cover, and the meals that

the meal fees were intended to cover.

          153.   As a direct and proximate result of Defendant’s breach, Plaintiff and the other

members of the Room and Board Class are legally and equitably entitled to damages, to be decided

by the trier of fact in this action, to include but not be limited to disgorgement of the pro-rata

amount of fees that were collected but for which services were not provided.

                      FOR A SIXTH COLLECTIVE CAUSE OF ACTION
                               ENRICHMENT WITHOUT CAUSE
                  (Plaintiff and Other Members of the Room and Board Class)

          154.   Plaintiff incorporates by reference paragraphs 1-153 above as though fully set forth

herein.

          155.   Certain Plaintiff brings this count on behalf of herself and other members of the

Room and Board Class.

          156.   This claim is pled in the alternative to the contract-based claim set forth in the Fifth

Cause of Action above to the extent it is determined a contract does not exist or otherwise apply.

          157.   The University has received a benefit at the expense of Plaintiff and other members

of the Room and Board Class to which it is not entitled.




                                                   31
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 32 of 37 PageID 32




        158.    Certain Plaintiff and other members of the Room and Board Class paid substantial

room fees for the right to occupy on-campus housing and receive meals and did not receive the

full benefit of the bargain.

        159.    Certain Plaintiff and other members of the On-Campus Housing and Meals Class

conferred this benefit on Defendant when they paid the fees.

        160.    Defendant has realized this benefit by accepting such payment.

        161.    Defendant has retained this benefit, even though Defendant has failed to provide

the meals, housing and other amenities for which the fees were collected, making Defendant’s

retention unjust under the circumstances.

        162.    Equity and good conscience require that the University return a pro-rata portion of

the monies paid in fees to Plaintiff and other members of the Room and Board Class.

        163.    This is particularly true where, as here, Defendant is supported by a $44.7 million

endowment, while its students on information and belief, do not have access to such immense

financial resources, and further where, on information and belief, a substantial portion of its

students have incurred substantial debt to finance an educational experience that they did not

receive.

        164.    At the same time, Defendant received significant aid from the federal government,

of which Defendant has indicated that it intends to retain roughly $1.1 million for itself, as opposed

to passing it along to students.

        165.    Defendant should be required to disgorge this unjust enrichment.




                                                 32
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 33 of 37 PageID 33




           FOR A SEVENTH COLLECTIVE CAUSE OF ACTION
VIOLATIONS OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                    (§§ 501.201, ET SEQ., FLA. STAT.)

                                 (Plaintiff and All Class Members)

       166.      Plaintiff incorporates by reference all the allegations in paragraphs 1 through 165

as though fully set forth herein.

       167.      Plaintiff brings this count on behalf of herself and all members of the other classes.

       168.      Florida’s “Deceptive and Unfair Trade Practices Act,” §§ 501.201, et seq., Fla.

Stat., provides that “[u]nfair methods of competition, unconscionable acts or practices, and unfair

or deceptive acts or practices in the conduct of any trade or commerce are hereby declared

unlawful.” § 501.204(1), Fla. Stat.

       169.      Defendant, through its agents, servants, and employees, engaged in unlawful,

unfair, deceptive and fraudulent acts and practices in violation of “Deceptive and Unfair Trade

Practices Act,” §§ 501.201, et seq., Fla. Stat., by engaging in the activities described herein.

       170.      Defendant is a private university which, among other things, offered in-person,

hands-on curriculum to Plaintiff and other members of the Tuition Class.

       171.      Plaintiff and other members of the Classes are consumers who have paid substantial

tuition and fees to attend in-person, hands-on curriculum at Defendant’s University for the Spring

2020 semester.

       172.      Defendant’s efforts to sell its services to prospective students, which included

Plaintiff and other members of the Classes, were “consumer-oriented.”

       173.      As part of its marketing practices and recruitment efforts, as described above,

Defendant made numerous statements, representations and omissions to the public (including

Plaintiff and members of the Classes) with respect to the in-person educational opportunity and




                                                  33
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 34 of 37 PageID 34




on-campus experience that students who enrolled at the Defendant would receive. Such statements,

representations and omissions, which were uniform and identical in nature, were intended to

induce potential students to enroll at the University for the Spring 2020 semester.

       174.    With the reasonable expectation that students who enrolled at the University would

receive in-person academic instruction with an on-campus experience for the entire 2020 Spring

semester, Plaintiff and other members of the Classes paid tuition to Defendant.

       175.    However, students did not receive an in-person academic instruction with on-

campus experience, access and services for the entire 2020 Spring semester. As a result, Plaintiff

and other members of the Classes were proximately caused to pay inflated tuition because they

were deprived of in-person academic instruction and an on-campus experience, access and services

for the Spring 2020 semester.

       176.    Therefore, the aforementioned statements, representations and omissions made by

the University were objectively false, misleading and deceptive to Plaintiff and the other Class

Members, as well as the public at large.

       177.    Defendant’s above-alleged actions constitute unfair business practices since the

actions were deceptive and injurious to Plaintiff and other members of the Classes because students

enrolled for the Spring 2020 term did not benefit from on-campus academic instruction and a

unique on-campus experience during the entire spring term.

       178.    In fact, Plaintiff and other students were not permitted to receive and benefit from

on-campus academic instruction and a unique on-campus experience during the entire Spring 2020

semester.

       179.    Defendant’s acts and practices were designed to lead potential students, and the

public, to believe that if students enrolled at the University then they would be entitled to receive




                                                 34
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 35 of 37 PageID 35




in-class instruction and a unique campus experience for the entire Spring 2020 semester.

       180.      Plaintiff and other members of the Classes were deceived and injured because

students did not receive in-class instruction and a unique campus experience for the entire Spring

2020 semester.

       181.      As a result of Defendant’s foregoing violations of Florida’s “Deceptive and Unfair

Trade Practices Act,” §§ 501.201, et seq., Fla. Stat., Defendants have directly and proximately

caused damage to Plaintiff and other members of the Classes and are entitled to recover actual

damages in an amount to be determined at trial, and an award of reasonable attorney’s fees,

expenses, costs and disbursements.

       182.      Should Plaintiff prevail in this action, she is entitled to an award of her costs and

reasonable attorneys’ fees. § 502.2105(1), Fla. Stat.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of members of the Classes, prays for

judgment in their favor and against Defendant as follows:

       A.        Certifying the Classes as proposed herein, designating Plaintiff as Class

       representative, and appointing undersigned counsel as Class Counsel;

       B.        Declaring that Defendant is financially responsible for notifying the Class members

       of the pendency of this action;

       C.        Declaring that Defendant has wrongfully kept monies paid for tuition, fees, and

       room and board;

       D.        Requiring that Defendant disgorge amounts wrongfully obtained for tuition fees,

       and room and board;

       E.        Awarding injunctive relief as permitted by law or equity, including enjoining




                                                  35
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 36 of 37 PageID 36




        Defendant from retaining the pro-rated, unused monies paid for tuition, fees, and room and

        board;

        F.        Scheduling a trial by jury in this action;

        G.        Awarding Plaintiff’s reasonable attorney’s fees, costs and expenses, as permitted

        by law;

        H.        Awarding pre- and post-judgment interest on any amounts awarded, as permitted

        by law; and

        I.        Awarding such other and further relief as may be just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury in this action of all issues so triable.



Dated: February 23, 2021                                 BURSOR & FISHER, P.A.

                                                         By:     /s/ Sarah N. Westcot
                                                                   Sarah N. Westcot

                                                         Sarah N. Westcot (FBN: 1018272)
                                                         701 Brickell Avenue, Suite 1420
                                                         Miami, FL 33133
                                                         Telephone: (305) 330-5512
                                                         Email: swestcot@bursor.com

                                                         BURSOR & FISHER, P.A.
                                                         Joshua D. Arisohn*
                                                         888 Seventh Avenue
                                                         New York, NY 10019
                                                         Telephone: (646)837-7150
                                                         Email: jarisohn@bursor.com

                                                         ANASTOPOULO LAW FIRM, LLC
                                                         Roy T. Willey IV, Esq.*
                                                         Eric M. Poulin, Esq.*
                                                         32 Ann Street



                                                    36
Case 3:21-cv-00178-MMH-JRK Document 1 Filed 02/23/21 Page 37 of 37 PageID 37




                                          Charleston, SC 29403
                                          Telephone: (843) 614-8888
                                          E-mail: roy@akimlawfirm.com
                                          E-mail: eric@akimlawfirm.com

                                          *Pro hac vice motion forthcoming

                                          Attorneys for Plaintiff




                                     37
